   Case: 2:20-cv-00033-JMB Doc. #: 4 Filed: 06/16/20 Page: 1 of 1 PageID #: 12


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 Richard McWhorter,                                   )
                                                      )
                                                      )
                  Plaintiff,                          )
                                                      )
         vs.                                          )             Case No. 4:20-cv-00776 UNA
                                                      )
                                                      )
 Walmart, Inc.,                                       )
                                                      )
                                                      )
                                                      )
                  Defendant.                          )

                                                 ORDER

        The above styled and numbered case was opened on June 15, 2020, and assigned to the

Eastern Division.

        After a review of the case, it was determined the case was assigned incorrectly. The case

should have been assigned to the Northern Division.

        Accordingly,

        IT IS HEREBY ORDERED that the above styled case is transferred to the Southeastern

Division and assigned to the Honorable John M. Bodenhausen, United States Magistrate Judge,

under cause number 2:20-cv-00JMB .

        IT IS FURTHER ORDERED that cause number 4:20-cv-00776 UNA be

administratively closed.

                                                                    GREGORY J. LINHARES
                                                                      CLERK OF COURT


Dated: June 16, 2020                                         By: /s/ Michele Crayton
                                                                  Court Services Manager
In all future documents filed with the Court, please use the following case number 2:20-cv-00033 JMB.
